EXECUTIVE EMPLOYMENT AGREEMENT




THIS AGREEMENT (the “Agreement”) is made and entered into this 10th day of May,
2013, by and between Xumanii Inc. a company duly incorporated in Nevada, USA
with its address at PO Box 309, Ugland House, South Church Street, George Town,
Grand Cayman KY1-1104 Cayman Islands (the “Company” or “Xumanii”) and Ms.
Kimberly E. Allen residing at 11022 Aqua Vista - Unit #18, Studio City, CA 91602
(“Employee”) (together the “Parties”).




WHEREAS, Employee and the Company desire to enter into this Agreement setting
forth the terms and conditions for the employment relationship of Employee with
the Company during the Term (as defined below).




NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties to this Agreement hereby agree as follows:




1.

SERVICES




1.1.

Employment. During the Term (as defined below), the Company hires Employee to
perform such services as the Company may from time to time reasonably request
consistent with Employee's position with the Company (as set forth in Section 2
hereof) and Employee's stature and experience in the industry (the "Services").
The Services and authority of Employee shall include management and supervision
of the company’s marketing department.




1.2.

Location. During the Term, Employee's Services shall be performed in any area of
Employee’s convenience which permits regular communication via telephone,
Internet or other popular medium with employees, officers, directors, customers
and other affiliates as needed to effectively carry out duties as described
herein. Employee acknowledges and understands that officers and other
participants critical to the Company’s business are dispersed nationally and
internationally, and that such dispersion will increase substantially as the
Company grows. The parties therefore acknowledge and agree that the nature of
Employee's duties hereunder may require domestic and international travel from
time to time.




1.3.

Term. The term of Employee's employment under this Agreement (the "Term") shall
be for 24 months starting on the date of execution of this agreement
(the "Effective Date"). For purposes of this Agreement, "Employment Year" shall
mean each twelve-month period during the Term.




1.4.

Exclusivity. Under this Agreement, Employee represents that he shall not, in his
individual capacity or otherwise, render services or accept employment from any
other company, or become an officer, controlling shareholder or partner in any
other entity than the Company for the duration of this agreement. In the event
Employee wishes to accept or retain a Board of Director’s position at any other
entity, he shall obtain Board approval prior to accepting or retaining such
position, with such Board approval not to be unreasonably withheld.
Notwithstanding anything to the contrary stated in this Agreement, Employee may
acquire and/or retain, as an investment, and take customary actions (including
the exercise or conversion of any securities or rights) to maintain and preserve
Employee's ownership of any one or more of the following (provided such actions,
other than passive investment activities, do not unreasonably interfere with
Employee's Services hereunder): (i) securities of any corporation that are
registered under Sections 12(b) or 12(g) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act"), and that are publicly traded as long as
Employee is not part of any control group of such corporation and, in the case
of public corporations in competition with the Company,  such securities do not
constitute more than five percent of the voting power of that public company;
(ii) any securities of a partnership, trust, corporation or other person so long
as Employee remains a passive investor in that entity and so long as such entity
is not, directly or indirectly, in competition with the Company, (iii)
securities or other interests now owned or controlled, in whole or in part,
directly or indirectly, by Employee in any corporation or other person and which
are identified on Schedule 1.4 hereto; and (iv) securities of the Company or any
of its Affiliates. Nothing in this Agreement shall be deemed to prevent or
restrict Employee's ownership interest in the Company and its Affiliates or
Employee’s ability to render charitable or community services.   




2.

POWER AND AUTHORITY




2.1.

During the Term, Employee shall be the Chief Marketing Officer of the Company.




2.2.

During the Term, Employee shall report directly to the CEO of the Company or
through such channels as the CEO shall designate.




2.3.

The Company may from time to time during the Term appoint Employee to one or
more additional offices of the Company. Employee agrees to accept such offices
if consistent with Employee's stature and experience and with the type of
offices with the Company held by Employee.




2.4.

Confidentiality. Employee acknowledges that in furnishing his Services to the
Company, he will, through the Term, come into close contact with many
confidential affairs of the Company, including confidential information about
technology, costs, profits, sales, pricing policies, operational methods, and
other confidential information not readily available to the public
(the "Confidential Materials"). In recognition of the foregoing, Employee
covenants and agrees that Employee will not intentionally disclose any material
Confidential Materials to anyone outside the Company and its Affiliates during
the Term except in the course of rendering the Services or with the Company’s
written consent. For purposes of this Agreement, the term "Confidential
Materials" does not include information which at the time of disclosure has
previously been made generally available to the public by any means other than
the wrongful act of Employee in violation of this Section. Employee may use and
disclose Confidential Materials to the extent necessary to assert any right or
defend against any claim arising under this Agreement, the Company’s 2012 Stock
Option Plan and Agreement to be entered into by and among the Company and
Employee (the "Option Agreement") and any other documents entered into pursuant
to or contemplated by the foregoing (this Agreement, the Option Agreement, and
any other documents entered into pursuant to or contemplated by the foregoing
are collectively referred to herein as the "Transaction Documents"). Employee
may also use and disclose Confidential Materials to the extent necessary to
assert any right or defend against any claim pertaining to Confidential
Materials or their use, to the extent necessary to comply with any applicable
statute, constitution, treaty, rule, regulation, ordinance or order, whether of
the United States, any state thereof, or any other jurisdiction applicable to
Employee after giving prior notice to the Company (time permitting), or if
Employee receives a request to disclose all or any part of the information
contained in the Confidential Materials under the terms of a subpoena, order,
civil investigative demand or similar process issued by a court of competent
jurisdiction or by a governmental body or agency, whether of the United States
or any state thereof, or any other jurisdiction applicable to Employee after
giving prior notice to the Company (time permitting).







3.

COMPENSATION




As compensation and consideration for the Services provided by Employee during
the Term pursuant to this Agreement, the Company agrees to pay to Employee the
compensation set forth below.




3.1.

Fixed Annual Compensation. The Company shall pay to Employee an annual salary
the ("Fixed Annual Compensation") at the rate of $70,000 per year. Fixed Annual
Compensation is payable to the Employee in accordance with the Company’s usual
salary practices, but in no event less than once monthly.




3.2.

Bonus. Under this Agreement, Employee shall be entitled to participate in the
highest bonus incentive program (hereafter “BIP”) set up by the Board. The
specific structure and trigger mechanisms for the BIP are at the sole discretion
of the Board. Any payments under the BIP shall be paid annually to Employee and
shall be paid no later than the end of the first quarter following the Company’s
fiscal year-end. In addition to the BIP, Employee shall also be entitled to such
additional bonus, if any, as may be granted by the Board (with Employee
abstaining from any vote thereon) or compensation or similar committee thereof
in the Board's (or such committee's) sole discretion based upon Employee's
performance of his Services under this Agreement.




4.

EXPENSES; ADDITIONAL BENEFITS




4.1.

Vacation. Employee shall be entitled to an aggregate of two weeks of paid
vacation during the first Contract Year and three weeks paid vacation during the
Second and Third contract Year. Employee shall take vacation at times determined
by the Employee, however, with the appropriate consideration for the Company’s
business needs. In addition, Employee shall be entitled to holidays generally
observed in the USA.




4.2.

Employee Business Expense Reimbursement. Employee shall be entitled to
reimbursement of all business expenses for which Employee makes an adequate
accounting to the Company beginning on the effective date hereof. The
determination of the adequacy of the accounting of the foregoing expenses shall
be within the reasonable discretion of the Company’s independent certified
accountants taking into consideration the substantiation requirements of the
Internal Revenue Code of 1986, as amended (the "Code"). Employee shall be
entitled to cash reimbursement for actual reasonable travel and other out of
pocket expenses which will be billed in arrears and are due payable (to
employee) within (15) days of the Company’s receipt of the subject bill(s).




4.3.

General. Employee shall be entitled to participate in any profit-sharing,
pension, health, sick leave, holidays, personal days, insurance or other plans,
benefits or policies (not duplicative of the benefits provided hereunder)
available to the employees of the Company or its Affiliates on the terms
generally applicable to such employees.




4.4.

No Reduction of Benefit or Payment. No payment or benefit made or provided under
this Agreement shall be deemed to constitute payment to Employee or his legal
representative or guardian in lieu of, or in reduction of, any benefit or
payment under an insurance, pension or other benefit plan, and no payment under
any such plan shall reduce any payment or benefit due under this Agreement.




4.5.

Stocks. In exchange for its Services as an Employee, the Employee shall receive
a total fee of 500,000 Class B Preferred Stock. The shares will be issued in the
following manner: 100,000 shares upon signing and 100,000 on each subsequent 6
month period until all 500,000 shares have been issued during the validity of
this Agreement.




5.

TERMINATION FOR CAUSE BY THE COMPANY




5.1.

Reasons and process for Termination for Cause. The Company may terminate this
Agreement, for Cause (with the ramifications described below), pursuant to the
“Xumanii, Executive Termination Policy version 1.0”, or as a result of the
Employees death.




5.2.

Effects of Termination for Cause. In the event this Agreement is terminated for
Cause, all obligations under this Agreement by the Company shall cease as of the
effective receipt date of the Notice of Termination by Employee. The Company
shall pay the Fixed Annual Compensation up to the date of termination, and have
no further obligations to Employee under this Agreement. Additionally, in the
event this Agreement is terminated for Cause, the Employee is prohibited from
taking employment with a direct or indirect competitor of the Company for a
period of three year after the Termination. The Company may also pursue damages
and injunctive relief from Employee as compensation for its damages.




6.

TERMINATION NOT-FOR-CAUSE BY THE COMPANY




6.1.

Reasons and process for Termination for Not-for-Cause. The Company may terminate
this Agreement, for Not-for-Cause (with the ramifications described below),
pursuant to the “Xumanii Inc., Executive Termination Policy version 1.0”.




6.2.

Effects of Termination Not-for-Cause.  In the event this Agreement is terminated
Not-for-Cause, all obligations under this Agreement by the Company shall cease
as of the effective receipt date of the Notice of Termination by Employee.
Employee's obligations to provide Employee’s Services under this Agreement and
Employee’s authority under the TOR shall cease as of the effective receipt of
the Notice of Termination for Not-for-Cause. Employee will be entitled for a
pro-rated bonus under Section 3 for the Contract Year in which the termination
occurred and all and any unvested stock and options Employee or any of
Employee's assignee holds in the Company or its Affiliates shall have vested
immediately. Employee shall have no restrictions to furnish the Services of the
Employee. Additionally, in the event this Agreement is terminated for
Not-for-Cause, the Employee is prohibited from taking employment with a direct
or indirect competitor of the Company for a period of three year after
termination.







7.

TERMINATION BY EMPLOYEE FOR MATERIAL BREACH




7.1.

Employee shall have the right to terminate this Agreement in the event of a
Material Breach by the Company. For purposes of this Agreement, "Material
Breach" shall mean any of the following:




7.1.1.

The breach by the Company of a material term, condition or covenant of this
Agreement;




7.1.2.

 A reduction by the Company in the Fixed Annual Compensation set forth in
Section 3.1;




7.1.3.

The failure by the Company to provide Employee with the Employee Benefits
(provided that the failure to provide any such benefits which individually and
in the aggregate are immaterial shall not constitute Material Breach);  




7.2.

Material Breach Notice by Employee. In the event Employee wishes to pursue a
termination of the Agreement on the account of a material breach by the Company,
Employee may send to the Board a Notice of Material Breach describing in detail
the nature and required corrective action to cure the alleged breach.  Unless
the Board formally objects to the Notice of Material Breach or responds and
cures the breach within four weeks from its receipt, Employee have the right to
terminate this Agreement by sending a Notice of Termination for Breach to that
effect no earlier than the latest date by which the Company could still object
or cure the Notice of Material Breach, but no later than 60 days from the
Company’s receipt of the Notice of Material Breach.




7.3.

Effect of the Company’s objection. In the event the Company receives a Notice of
Breach from Employee and does not consider the allegations in the notice to be
valid, it has the right to object to the contents of the Notice by informing
Employee to such effect in writing within four weeks. In the event of an
objection by the Company to a Notice of Material Breach, the following process
shall apply:




7.4.

The Board shall call a special meeting to allow Employee to state Employee's
position on the matter and to allow for the parties to resolve the situation.
Employee shall be allowed to have outside legal counsel present at such meeting.




7.5.

In the event the parties fail to resolve the matter in such meeting, the parties
will submit the dispute to binding arbitration in accordance with Section 12
hereunder.  Employee shall have the right upon request to such effect to cease
providing Services for the duration of the arbitration. In the event the result
of the arbitration confirms a material breach by the Company, Employee may at
Employee's election terminate this Agreement or accept a possible cure offered
by the Company. In the event the arbitration does not find that a material
breach by the Company existed, the Company shall not be required to pay the
Fixed Annual Compensation and any of the additional bonuses under section 3 and
4 for any period during which Employee did not provide the Employee’s Services
as called for in this Agreement.




7.6.

Effects of Termination by Employee for Material Breach. An effective termination
by Employee resulting from a material breach of the Company shall be considered
a Termination Not-for-Cause by the Company.







8.

GENERAL




8.1.

Applicable Law Controls. Nothing contained in this Agreement shall be construed
to require the commission of any act contrary to law and wherever there is any
conflict between the provisions of this Agreement and any material statute, law,
ordinance or regulation contrary to which the parties have no legal right to
contract, then the latter shall prevail; provided, however, that in any such
event the provisions of this Agreement so affected shall be curtailed and
limited only to the extent necessary to bring them within applicable legal
requirements, and provided further that if any obligation to pay the Fixed
Annual Compensation, Bonus or any other amount due Employee hereunder is so
curtailed, then such compensation or amount shall be paid as soon thereafter,
either during or subsequent to the Term, as permissible.




8.2.

Waiver/Estoppel. Any party hereto may waive the benefit of any term, condition
or covenant in this Agreement or any right or remedy at law or in equity to
which any party may be entitled, but only by an instrument in writing signed by
the parties to be charged. No estoppel may be raised against any party except to
the extent the other parties rely on an instrument in writing, signed by the
party to be charged, specifically reciting that the other parties may rely
thereon. The parties' rights and remedies under and pursuant to this Agreement
or at law or in equity shall be cumulative and the exercise of any rights or
remedies under one provision hereof or rights or remedies at law or in equity
shall not be deemed an election of remedies; and any waiver or forbearance of
any breach of this Agreement or remedy granted hereunder or at law or in equity
shall not be deemed a waiver of any preceding or succeeding breach of the same
or any other provision hereof or of the opportunity to exercise such right or
remedy or any other right or remedy, whether or not similar, at any preceding or
subsequent time.




8.3.

Attorneys' Fees and Costs. Subject to in any action, suit or proceeding brought
by any party hereto with respect to this Agreement, its subject matter or the
actions, statements or conduct of any or each of the parties in the negotiation,
execution or performance of this Agreement, the prevailing party shall be
entitled to recover from the other parties all reasonable costs and expenses
incurred in connection therewith, including but not limited to attorneys' fees,
attorneys' costs and court costs.




8.4.

Notices. Any notice that the Company is required or may desire to give to
Employee hereunder shall be in writing and may be served by delivering it to
Employee, or by sending it to Employee by certified mail, return receipt
requested (effective five days after mailing) or overnight delivery of the same
by delivery service capable of providing verified receipt (effective the next
business day), or facsimile (effective twenty-four hours after receipt is
confirmed by person or machine), at the address set forth below, or such
substitute address as Employee may from time to time designate by notice to the
Company. Any notice that Employee is required or may desire to serve upon the
Company hereunder shall be in writing and may be served by delivering it
personally or by sending it certified mail, return receipt requested or
overnight delivery, or facsimile (with receipt confirmed by person or machine)
to the address set forth below, or such other substitute address as the Company
may from time to time designate by notice to Employee.




The Company:

Xumanii

1000 EAST WILLIAM STREET SUITE 204

CARSON CITY, NV, 89701




Employee:

Kimberly E. Allen

11022 AQUA VISTA - UNIT #18,

STUDIO CITY, CA 91602




8.5.

Governing Law. This Agreement shall be governed by, construed and enforced and
the legality and validity of each term and condition shall be determined in
accordance with the internal, substantive laws of the State of Florida
applicable to agreements fully executed and performed entirely in Florida.




8.6.

Captions. The paragraph headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.




8.7.

No Joint Venture. Nothing herein contained shall constitute a partnership
between or joint venture by the parties hereto.




8.8.

Assignability. Employee may assign all or any portion of his rights to receive
compensation hereunder to any corporation at least fifty percent (50%) of the
capital stock of which is owned or controlled by Employee, to any other entity
in which Employee owns or controls at least fifty percent of the total ownership
interests, to trusts for the benefit of the family of Employee, to charitable
trusts or to trusts for the benefit of any charitable purpose, or to any charity
or non-profit organization. Notwithstanding any other provision hereof, Employee
shall be permitted to establish loan-out companies to provide his services to
the Company and assign this Agreement thereto, subject to the delivery by
Employee of a customary personal adherence letter. The Company may not assign
this Agreement or any portion of its rights or obligations hereunder. This
Agreement shall be fully effective and binding upon the successors in interest,
assigns and Affiliates of the Company.




8.9.

Modification/Entire Agreement. This Agreement may not be altered, modified or
amended except by an instrument in writing signed by all of the parties hereto.
No person, whether or not an officer, agent, employee or representative of any
party, has made or has any authority to make for or on behalf of that party any
agreement, representation, warranty, statement, promise, arrangement or
understanding not expressly set forth in this Agreement or in any other document
executed by the parties concurrently herewith ("Parol Agreements"). This
Agreement and all other documents executed by the parties concurrently herewith
constitute the entire agreement between the parties and supersede all express or
implied, prior or concurrent, Parol Agreements and prior written agreements with
respect to the subject matter hereof. The parties acknowledge that in entering
into this Agreement, they have not relied and will not in any way rely upon any
Parol Agreements.




8.10.

Severability. If any term, provision or covenant in this Agreement is held to be
invalid, void or unenforceable, (i) the remainder of the terms, provisions and
covenants in this Agreement shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any section of this Agreement containing any such provision held to
be invalid, void or unenforceable that are not themselves invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, void or unenforceable.




8.11.

No Mitigation; No Offset. Without limiting any other provision hereof, the
Company agrees that any income and other employment benefits received by
Employee from any and all sources before, during or after the expiration or
termination of this Agreement for any reason shall in no way reduce or otherwise
affect the Company's obligation to make payments and afford benefits hereunder.
The Company shall have no right to offset against any payments or other benefits
due to Employee under this Agreement the amount of any rights, claims or damages
it or its Affiliates may have against Employee, including, without limitation,
any claims by reason of any breach or alleged breach of this Agreement by
Employee.




9.

ARBITRATION




9.1.

Company and Employee each hereby irrevocably agree to submit any and all
disputes between them arising under this Agreement to binding, non-appealable
arbitration, to be conducted in accordance with this Section. The parties
further agree irrevocably to submit themselves, in any suit to confirm the
judgment or finding of such arbitrator, to the jurisdiction of the Superior
Court for the State of Nevada, and hereby waive and agree not to assert (by way
of motion, as a defense or otherwise) (a) any and all objections to jurisdiction
that they may have under the laws of the State of Nevada or the United States,
and (b) any claim (i) that it or [he/she] is not subject personally to
jurisdiction of such court, (ii) that such forum is inconvenient, (iii) that
venue is improper, or (iv) that this Agreement or its subject matter may not for
any reason be arbitrated or enforced as provided in this Section 12.




9.2.

The aggrieved party shall, upon written notice to the other, submit any dispute
or controversy respecting actual or alleged breach of, or interpretation of, or
enforcement of, this Agreement to binding non-appealable arbitration before a
retired judge of the Superior Court of the State of Nevada, to be conducted by
means of a reference pursuant to the applicable sections of the Nevada Code of
Civil Procedures. Within ten (10) business days after receipt of the notice
submitting a dispute or controversy to arbitration, the parties shall attempt in
good faith to agree upon an arbitrator to whom the dispute will be referred and
on a joint statement of contentions. Failing agreement thereto within ten (10)
business days after receipt of such notice, each party shall name three (3)
retired judges and thereafter either party may file a petition seeking the
appointment of one of the persons named by the party as a referee by the
presiding Judge of the Superior Court, which petition shall recite in a clear
and meaningful manner the factual basis of the controversy between the parties
and the issues to be submitted to the referee for decision. Each party hereby
agrees that service of process in such action will be deemed accomplished and
completed when a copy of the documents is sent in accordance with the notice
provisions hereof.




9.3.

The hearing before the referee shall be held within thirty (30) days after the
parties reach agreement as to the identity of the referee (or within thirty (30)
days after the appointment of a referee by the court). Unless more extensive
discovery is expressly permitted by the referee, each party shall have only the
right to two document production requests, shall serve but two sets of
interrogatories and shall only be entitled to depose those witnesses which the
referee expressly permits, it being the parties' intention to minimize discovery
procedures and to hold the hearing on an expedited basis. The referee shall
establish the discovery schedule promptly following submission of the joint
statement of contentions (or the filing of the answer to the petition) which
schedule shall be strictly adhered to. To the extent the contentions of the
parties relate to custom or practice in the Company’s business model, or the
technical industry generally, or to accounting matters, the referee shall select
an independent expert or accountant (as applicable) with substantial experience
in the industry segment involved to provide recommendations to the referee. All
decisions of the referee shall be in writing and shall not be subject to appeal.
The referee shall make all rulings in accordance with Nevada law and shall have
authority equal to that of a Superior Court judge, to grant equitable relief in
an action pending in Superior Court in which all parties have appeared.




9.4.

Except as otherwise provided in this Agreement, the fees and costs of the
referee and of any experts retained shall be shared equally by the parties to
such dispute. The referee shall award legal fees, disbursements and
reimbursement of other expenses to the prevailing party for such amounts, if
any, as determined by the referee to be appropriate. Judgment upon the referee's
award may be entered as if after trial in accordance with Nevada law.




9.5.

Contractual Nomenclature. All references herein to "Dollars" or "$" shall mean
Dollars of the United States of America, its legal tender for all debts public
and private. Wherever used herein and to the extent appropriate, the masculine,
feminine or neuter gender shall include the other two genders, the singular
shall include the plural, and the plural shall include the singular.




9.6.

Publicity. Neither party shall issue any press release or announcement of nor
relating to the execution of, or any terms, provisions or conditions contained
in this Agreement without the other party's prior approval of the content and
timing of any such announcement or announcements.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




/s/ Alexandre Frigon

____________________________

By:  Alexandre Frigon, President




/s/ Kimberly E. Allen

____________________________

By:  Kimberly E. Allen, Employee









